UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 201 6 000-15701 (Commission file number) NATURAL ALTERNATIVES INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 84-1007839 (State of incorporation) (IRS Employer Identification No.) 1185 Linda Vista Drive San Marcos, California92078 (760) 744-7340 (Address of principal executive offices) (Registrant’s telephone number) Indicate by check mark whether Natural Alternatives International, Inc. (NAI) (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that NAI was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [_] No Indicate by check mark whether NAI has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that NAI was required to submit and post such files). [X] Yes [ ] No Indicate by check mark whether NAI is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether NAI is a shell company (as defined in Rule 12b-2 of the Exchange Act). [_] Yes [X] No As of May 2, 2016, 6,868,627 shares of NAI's common stock were outstanding, net of 958,050 treasury shares. TABLE OF CONTENTS Page SPECIAL NOTE ABOUT FORWARD-LOOKING STATEMENTS 1 PART I FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Income and Comprehensive Income 3 Condensed Consolidated Statements of Cash Flows 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4. Controls and Procedures 21 PART II OTHER INFORMATION 22 Item 1. Legal Proceedings 22 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 5. Other Information 23 Item 6. Exhibits 24 SIGNATURES 25 SPECIAL NOTE ABOUT FORWARD-LOOKING STATEMENTS Certain statements in this report, including information incorporated by reference, are “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, Section21E of the Securities Exchange Act of 1934, and the Private Securities Litigation Reform Act of 1995. Forward-looking statements reflect current views about future events and financial performance based on certain assumptions. They include opinions, forecasts, intentions, plans, goals, projections, guidance, expectations, beliefs, or other statements that are not statements of historical fact. Words such as “may,” “will,” “should,” “could,” “would,” “expects,” “plans,” “believes,” “anticipates,” “intends,” “estimates,” “approximates,” “predicts,” “forecasts,” or “projects,” or the negative or other variation of such words, and similar expressions may identify a statement as a forward-looking statement. Any statements that refer to projections of our future financial performance, our anticipated growth and trends in our business, our goals, strategies, focus and plans, and other characterizations of future events or circumstances, including statements expressing general optimism about future operating results, are forward-looking statements. Forward-looking statements in this report may include statements about: • future financial and operating results, including projections of net sales, revenue, income or loss, net income or loss per share, profit margins, expenditures, liquidity, and other financial items; • our ability to maintain or increase our patent and trademark licensing revenues; • our ability to develop new products, develop relationships with new customers and maintain or improve existing customer relationships; • our ability to protect our intellectual property; • the outcome of currently pending litigation, regulatory and tax matters, the costs associated with such matters and the effect of such matters on our business and results of operations; • our ability to improve operation efficiencies, manage costs and business risks and improve or maintain profitability; • the costs associated with defending and resolving potential new claims, even if such claims are without merit; • currency exchange rates, their effect on our results of operations, including amounts that may be reclassified as earnings, the availability of foreign exchange facilities, our ability to effectively hedge against foreign exchange risks and the extent to which we may seek to hedge against such risks; • future levels of our revenue concentration risks; • sources and availability of raw materials, including the limited number of suppliers of beta-alanine; • inventories, including the adequacy of raw material and other inventory levels to meet future customer demand and the adequacy and intended use of our facilities; • manufacturing and distribution channels, product sales and performance, and timing of product shipments; • current or future customer orders, product returns, and potential product recalls; • the impact on our business and results of operations and variations in quarterly net sales from seasonal and other factors; • our ability to operate within the standards set by the U.S. Food and Drug Administration’s (FDA) Good Manufacturing Practices (GMP); • our ability to successfully expand our operations, including outside the United States (U.S.); • the adequacy of our reserves and allowances; • the sufficiency of our available cash, cash equivalents, and potential cash flows from operations to fund our current working capital needs and capital expenditures through the next 12 months; • current and future economic and political conditions; • the impact of accounting pronouncements and our adoption of certain accounting guidance; and • other assumptions described in this report underlying or relating to any forward-looking statements. The forward-looking statements in this report speak only as of the date of this report and caution should be taken not to place undue reliance on any such forward-looking statements. Forward-looking statements are subject to certain events, risks, and uncertainties that may be outside of our control. When considering forward-looking statements, you should carefully review the risks, uncertainties and other cautionary statements in this report as they identify certain important factors that could cause actual results to differ materially from those expressed in or implied by the forward-looking statements. These factors include, among others, the risks described under Item1A of Part II and elsewhere in this report, as well as in other reports and documents we file with the United States Securities and Exchange Commission (SEC). Unless the context requires otherwise, all references in this report to the “Company,” “NAI,” “we,” “our,” and “us” refer to Natural Alternatives International, Inc. and, as applicable, Natural Alternatives International Europe S.A. (NAIE). 1 PART I – FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS NATURAL ALTERNATIVES INTERNATIONAL, INC. Condensed Consolidated Balance Sheets (In thousands, except share and per share data) March 31, 2016 June 30, 2015 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable - less allowance for doubtful accounts of $26 at March 31, 2016 and $20 at June 30, 2015 12,368 Inventories, net Deferred income taxes 367 Income tax receivable Prepaids and other current assets Total current assets 50,691 Property and equipment, net Deferred income taxes Other noncurrent assets, net Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued liabilities 1,940 Accrued compensation and employee benefits 2,050 Income taxes payable 1,147 Total current liabilities Deferred rent 471 Deferred tax liability - Other noncurrent liabilities, net Total liabilities 15,538 Commitments and contingencies Stockholders’ equity: Preferred stock; $.01 par value; 500,000 shares authorized; none issued or outstanding — — Common stock; $.01 par value; 20,000,000 shares authorized; issued and outstanding (net of treasury shares) 6,868,627 at March 31, 2016 and 6,743,093 at June 30, 2015 76 75 Additional paid-in capital 20,695 Accumulated other comprehensive loss ) ) Retained earnings 35,111 Treasury stock, at cost, 958,050 shares at March 31, 2016 and 875,584 at June 30, 2015 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 2 NATURAL ALTERNATIVES INTERNATIONAL, INC. Condensed Consolidated Statements O f Income A nd Comprehensive Income (In thousands, except share and per share data) (Unaudited) Three Months Ended March 31, Nine Months Ended March 31, 5 5 Net sales $ Cost of goods sold Gross profit 6,457 Selling, general and administrative expenses 3,352 Income from operations 3,105 Other (expense) income: Interest income 26 7 82 22 Interest expense 2 (3 ) (1 ) (9 ) Foreign exchange (loss) gain ) 30 ) Other, net 1 1,601 ) 1,502 35 Income before income taxes 4,607 9,009 Provision for income taxes 2,905 Net income $ 3,023 $ $ $ Unrealized (loss) gain resulting from change in fair value of derivative instruments, net of tax ) 39 ) Comprehensive income $ Net income per common share: Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 3 NATURAL ALTERNATIVES INTERNATIONAL, INC. Condensed Consolidated Statements O f Cash Flows (In thousands) (Unaudited) Nine Months Ended March 31, 6 5 Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Increase in provision for uncollectible accounts receivable - 7 Depreciation and amortization Stock-based compensation Pension expense 38 37 (Gain) loss on disposal of assets ) (6 ) Deferred taxes - Changes in operating assets and liabilities: Accounts receivable ) ) Inventories, net ) Prepaids and other assets ) Accounts payable and accrued liabilities ) Income taxes 58 Accrued compensation and employee benefits Net cash provided by operating activities Cash flows from investing activities Capital expenditures ) ) Proceeds from sale of property and equipment 13 Net cash used in investing activities ) ) Cash flows from financing activities Repurchase of common stock ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information Cash paid during the period for: Interest $ - $ 10 Taxes $ 1,929 $ Disclosure of non-cash activities: Change in unrealized gain resulting from change in fair value of derivative instruments, net of tax $ ) $ See accompanying notes to condensed consolidated financial statements. 4 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) A. Basis of Presentation and Summary of Significant Accounting Policies The accompanying interim unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and applicable rules and regulations. Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (U.S. GAAP) have been condensed or omitted pursuant to such rules and regulations. In management’s opinion, all adjustments necessary for a fair presentation of the financial position, results of operations and cash flows have been included and are of a normal, recurring nature. The results of operations for the three and nine months ended March 31, 2016 are not necessarily indicative of the operating results for the full fiscal year or any future periods. You should read the financial statements and these notes, which are an integral part of the financial statements, together with our audited financial statements included in our Annual Report on Form 10-K for the fiscal year ended June 30, 2015 (“2015 Annual Report”). The accounting policies used to prepare the financial statements included in this report are the same as those described in the notes to the consolidated financial statements in our 2015 Annual Report unless otherwise noted below. Recent Accounting Pronouncements In March 2016, the Financial Accounting Standards Board, (“FASB”) issued Accounting Standards Update No. 2016-02, Leases (Topic 842) (ASU 2016-02), which amends existing standards for leases to increase transparency and comparability among organizations by requiring recognition of lease assets and liabilities on the balance sheet and requiring disclosure of key information about such arrangements. ASU 2016-02 will be effective for us beginning in our first quarter of fiscal 2020, early adoption is permitted. We are currently evaluating the impact of adopting the new standard on our consolidated financial statements and the timing and presentation of our adoption. In March 2016, the FASB issued Accounting Standards Update No. 2016-05, Derivatives and Hedging (Topic 815) (ASU 2016-05), which provides guidance related to the replacement of a counterparty of an existing designated hedging instrument. The guidance stipulates that the replacement of a counterparty does not in itself constitute a termination of the hedging instrument. ASU 2016-05 will be effective for us beginning in our first quarter of fiscal 2018, early adoption is permitted. We do not expect the new standard to have a material impact on our consolidated financial statements. In March 2016, the FASB issued Accounting Standards Update No. 2016-09, Compensation-Stock Compensation (Topic 718) (ASU 2016-09), which provides guidance improvements to employee share-based payment accounting. The standard amends several aspects of current employee share-based payment accounting including income taxes, forfeitures, and statutory tax withholding requirements, as well as classification in the statement of cash flows. ASU 2016-09 will be effective for us beginning in our first quarter of fiscal 2018, early adoption is permitted. We are currently evaluating the impact of adopting the new standard on our consolidated financial statements and the timing and presentation of our adoption. Net Income per Common Share We compute net income per common share using the weighted average number of common shares outstanding during the period, and diluted net income per common share using the additional dilutive effect of all dilutive securities. The dilutive impact of stock options account for the additional weighted average shares of common stock outstanding for our diluted net income per common share computation. We calculated basic and diluted net income per common share as follows (in thousands, except per share data): Three Months Ended March 31, Nine Months Ended March 31, 6 5 6 5 Numerator Net income $ Denominator Basic weighted average common shares outstanding Dilutive effect of stock options 52 12 35 Diluted weighted average common shares outstanding Basic net income per common share $ Diluted net income per common share $ 5 No shares related to stock options were excluded for the three or nine months ended March 31, 2016. We excluded shares related to stock options totaling 150,000 shares of common stock for the three months ended March31, 2015, and 153,000 shares for the nine months ended March31, 2015, from the calculation of diluted net income per common share, as the effect of their inclusion would have been anti-dilutive. Revenue Recognition To recognize revenue, four basic criteria must be met: (1) there is evidence that an arrangement exists; (2) delivery has occurred; (3) the fee is fixed or determinable; and (4) collectability is reasonably assured. Revenue from sales transactions where the buyer has the right to return the product is recognized at the time of sale only if (a)the seller’s price to the buyer is substantially fixed or determinable at the date of sale; (b)the buyer has paid the seller, or the buyer is obligated to pay the seller and the obligation is not contingent on resale of the product; (c)the buyer’s obligation to the seller would not be changed in the event of theft or physical destruction or damage of the product; (d)the buyer acquiring the product for resale has economic substance apart from that provided by the seller; (e)the seller does not have significant obligations for future performance to directly bring about resale of the product by the buyer; and (f)the amount of future returns can be reasonably estimated. We recognize revenue upon determination that all criteria for revenue recognition have been met. The criteria are usually met at the time title passes to the customer, which usually occurs upon shipment. Revenue from shipments where title passes upon delivery is deferred until the shipment has been delivered. We record reductions to gross revenue for estimated returns of private label contract manufacturing products and branded products. The estimated returns are based on the trailing six months of private label contract manufacturing gross sales and our historical experience for both private label contract manufacturing and branded product returns. However, the estimate for product returns does not reflect the impact of a potential large product recall resulting from product nonconformance or other factors as such events are not predictable nor is the related economic impact estimable. We followed the provisions of Accounting Standards Codification (“ASC”) Topic 605 for all multiple element agreements. Under this guidance, the delivered item(s) has value to the customer on a standalone basis and, if the arrangement includes a general right of return relative to the delivered item(s), delivery or performance of the undelivered item(s) is considered probable and substantially in our control. A delivered item is considered a separate unit of accounting when the delivered item has value to the partner on a standalone basis based on the consideration of the relevant facts and circumstances for each arrangement. Arrangement consideration is allocated at the inception of the agreement to all identified units of accounting based on their relative selling prices. The relative selling price for each deliverable is determined using vendor specific objective evidence, or VSOE, of selling price or third-party evidence of selling price if VSOE does not exist. If neither VSOE nor third-party evidence of selling price exists, we use our best estimate of the selling price for the deliverable. The amount of allocable arrangement consideration is limited to amounts that are fixed or determinable. The consideration received is allocated among the separate units of accounting, and the applicable revenue recognition criteria are applied to each of the separate units. Changes in the allocation of the sales price between delivered and undelivered elements can impact revenue recognition but do not change the total revenue recognized under any agreement. If facts and circumstances dictate that a deliverable has standalone value from the undelivered items, the deliverable is identified as a separate unit of accounting and the amounts allocated to the deliverable are recognized upon the delivery of the deliverable, assuming the other revenue recognition criteria have been met. However, if the amounts allocated to the deliverable through the relative selling price allocation exceed the upfront fee, the amount recognized upon the delivery of the deliverable is limited to the upfront fee received. If facts and circumstances dictate that the deliverable does not have standalone value, the transaction price, including any upfront fee payments received, is allocated to the identified separate units of accounting and recognized as those items are delivered and accepted. We currently own certain U.S. patents, and each patent’s corresponding foreign patent applications. All of these patents and patent rights relate to the ingredient known as beta-alanine marketed and sold under the CarnoSyn® trade name. From March 2009 to April 2015, we had an agreement with Compound Solutions, Inc. (CSI) to grant a license to manufacture, offer for sale and/or sell products incorporating, using or made in accordance with our patent rights to customers of CSI who purchase beta-alanine under the CarnoSyn® trade name from CSI. Our most recent agreement with CSI expired on March31, 2015. We elected not to renew our agreement with CSI and, effective April 1, 2015, we began directly selling beta-alanine, and licensing the related patent and trademark rights, in order to take advantage of strategic opportunities, including opportunities to provide additional contract manufacturing services, and to increase our top-line revenue and profit profile. 6 We recorded royalty, licensing income and raw material sales as a component of revenue in the amount of $5.5 million during the three months ended March 31, 2016 and $16.1 million during the nine months ended March31, 2016. We recorded royalty and licensing income as a component of revenue in the amount of $2.3 million during the three months ended March 31, 2015 and $4.7 million during the nine months ended March31, 2015. These income amounts resulted in royalty expense paid to the original patent holders from whom NAI acquired the patents and its patent rights. We recognized royalty expense as a component of cost of goods sold in the amount of $193,000 during the three months ended March 31, 2016 and $666,000 during the nine months ended March31, 2016. We recognized royalty expense as a component of cost of goods sold in the amount of $270,000 during the three months ended March 31, 2015 and $650,000 during the nine months ended March31, 2015. Stock-Based Compensation We have an omnibus incentive plan that was approved by our Board of Directors effective as of October15, 2009 and approved by our stockholders at the Annual Meeting of Stockholders held on November30, 2009. Under the plan, we may grant nonqualified and incentive stock options and other stock-based awards to employees, non-employee directors and consultants. Our prior equity incentive plan was terminated effective as of November30, 2009. We estimate the fair value of stock option awards at the date of grant using the Black-Scholes option valuation model. The Black-Scholes option valuation model was developed for use in estimating the fair value of traded options that have no vesting restrictions and are fully transferable. Option valuation models require the input of highly subjective assumptions. Black-Scholes uses assumptions related to volatility, the risk-free interest rate, the dividend yield (which we assume to be zero, as we have not paid any cash dividends) and employee exercise behavior. Expected volatilities used in the model are based on the historical volatility of our stock price. The risk-free interest rate is derived from the U.S. Treasury yield curve in effect in the period of grant. The expected life of stock option grants is derived from historical experience. The fair value of restricted stock shares granted is based on the market price of our common stock on the date of grant. We amortize the estimated fair value of our stock awards to expense over the related vesting periods. On March 23, 2016, the Board of Directors approved the grant of 130,000 shares of restricted stock to the members of our Board of Directors and certain key members of our management team pursuant to our 2009 Omnibus Incentive Plan. These restricted stock grants will vest over three years and the unvested shares cannot be sold or otherwise transferred and the rights to receive dividends, if declared by our Board of Directors, are forfeitable until the shares become vested. Our net income included stock based compensation expense of approximately $183,000 for the three months ended March31, 2016 and approximately $463,000 for the nine months ended March 31, 2016. Our net income included stock based compensation expense of approximately $92,000 for the three months ended March31, 2015 and approximately $259,000 for the nine months ended March 31, 2015. Fair Value of Financial Instruments Fair value is defined as the exchange price that would be received to sell an asset or paid to transfer a liability (i.e., the “exit price”) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. We use a three-level hierarchy for inputs used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that observable inputs be used when available. Observable inputs are inputs that market participants would use in pricing the asset or liability based on market data obtained from independent sources. Unobservable inputs are inputs that reflect our assumptions about the inputs that market participants would use in pricing the asset or liability and are developed based on the best information available under the circumstances. The fair value hierarchy is broken down into three levels based on the source of inputs. In general, fair values determined by Level 1 inputs use quoted prices (unadjusted) in active markets for identical assets or liabilities that the Company has the ability to access. We classify cash, cash equivalents, and marketable securities balances as Level 1 assets. Fair values determined by Level 2 inputs are based on quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active and models for which all significant inputs are observable or can be corroborated, either directly or indirectly by observable market data. Level 3 inputs are unobservable inputs for the asset or liability, and include situations where there is little, if any, market activity for the asset or liability. These include certain pricing models, discounted cash flow methodologies and similar techniques that use significant unobservable inputs. 7 As of March 31, 2016 and June 30, 2015, we did not have any financial assets or liabilities classified as Level 1. We classify derivative forward exchange contracts as Level 2 assets. The fair value of our forward exchange contracts as of March 31, 2016 was a net liability of $514,000. The fair value of our forward exchange contracts as of June30, 2015 was a net asset of $474,000. As of March31, 2016 and June30, 2015, we did not have any financial assets or liabilities classified as Level 3. We did not transfer any assets or liabilities between Levels during fiscal 2015 or the three and nine month periods ended March 31, 2016. B. Inventories, net Inventories, net consisted of the following (dollars in thousands): March 31, 6 June 30, 5 Raw materials $ $ Work in progress Finished goods Reserves ) ) $ $ C. Property and Equipment, net Property and equipment consisted of the following (dollars in thousands): Depreciable Life In Years March 31, 6 June 30, 5 Land N/A $ 1,200 $ Building and building improvements 7 – 39 3,324 Machinery and equipment 3 – 12 Office equipment and furniture 3 – 5 Vehicles 3 Leasehold improvements 1 – 15 Total property and equipment Less: accumulated depreciation and amortization ) ) Property and equipment, net $ $ D. Accumulated Other C omprehensive (Loss) Income Accumulated other comprehensive (loss) income (“OCI”) consisted of the following during the three and nine months ended March 31, 2016 and March 31, 2015 (dollars in thousands): Three Months Ended March 31, 201 6 Defined Benefit Pension Plan Unrealized Gain s (losses) on Cash Flow Hedges Total Balance as of December 31, 2015 $ ) $ $ ) Other comprehensive (loss) income before reclassifications — ) ) Amounts reclassified from OCI — ) ) Tax effect of OCI activity — Other comprehensive (loss) income — ) ) Balance as of March 31, 2016 $ ) $ ) $ ) 8 Nine Months Ended March 31, 201 6 Defined Benefit Pension Plan Unrealized Gains ( Losses ) on Cash Flow Hedges Total Balance as of June 30, 2015 $ ) $ ) $ ) Other comprehensive (loss) income before reclassifications — ) ) Amounts reclassified from OCI — ) ) Tax effect of OCI activity — Other comprehensive (loss) income — ) ) Balance as of March 31, 2016 $ ) $ ) $ ) Three Months Ended March 31, 201 5 Defined Benefit Pension Plan Unrealized Gain s (Losses) on Cash Flow Hedges Total Balance as of December 31, 2014 $ ) $ $ Other comprehensive (loss) income before reclassifications — Amounts reclassified from OCI — ) ) Tax effect of OCI activity — ) ) Other comprehensive (loss) income — 39 39 Balance as of March 31, 2015 $ ) $ $ Nine Months Ended March 31, 201 5 Defined Benefit Pension Plan Unrealized Gains ( Losses ) on Cash Flow Hedges Total Balance as of June 30, 2014 $ ) $ 33 $ ) Other comprehensive (loss) income before reclassifications — Amounts reclassified from OCI — ) ) Tax effect of OCI activity — ) ) Other comprehensive (loss) income — Balance as of March 31, 2015 $ ) $ $ During the three months ended March 31, 2016, the amounts reclassified from OCI were comprised of $118,000 of gains reclassified to net revenues and $2,000 related to the amortization of forward points reclassified to other income. During the nine months ended March 31, 2016, the amounts reclassified from OCI were comprised of $125,000 of gains reclassified to net revenues and $53,000 related to the amortization of forward points reclassified to other income. During the three months ended March 31, 2015, the amounts reclassified from OCI were comprised of $875,000 of gains reclassified to net revenues and $4,000 related to the amortization of forward points reclassified to other income. During the nine months ended March 31, 2015, the amounts reclassified from OCI were comprised of $1.5 million of gains reclassified to net revenues and $13,000 related to the amortization of forward points reclassified to other income. 9 E. Debt On February 1, 2016, we executed a new Credit Agreement (“Credit Agreement”) with Wells Fargo Bank, N.A. The Credit Agreement replaces the previous credit facility and increases our credit line from $5.0 million to $10.0 million. The line of credit may be used to finance working capital requirements. There was no commitment fee required as part of this agreement. There are no amounts currently drawn under the line of credit. Under the terms of the Credit Agreement, borrowings are subject to eligibility requirements including maintaining (i) a ratio of total liabilities to tangible net worth of not greater than 1.25 to 1.0 at any time; and (ii) a ratio of total current assets to total current liabilities of not less than 1.75 to 1.0 at each fiscal quarter end. Any amounts outstanding under the line of credit will bear interest at a fixed or fluctuating interest rate as elected by NAI from time to time; provided, however, that if the outstanding principal amount is less than $100,000 such amount shall bear interest at the then applicable fluctuating rate of interest. If elected, the fluctuating rate per annum would be equal to 1.25% above the daily one month LIBOR rate as in effect from time to time. If a fixed rate is elected, it would equal a per annum rate of 1.25% above the LIBOR rate in effect on the first day of the applicable fixed rate term. Any amounts outstanding under the line of credit must be paid in full on or before January 31, 2019. Amounts outstanding that are subject to a fluctuating interest rate may be prepaid at any time without penalty. Amounts outstanding that are subject to a fixed interest rate may be prepaid at any time in minimum amounts of $100,000, subject to a prepayment fee equal to the sum of the discounted monthly differences for each month from the month of prepayment through the month in which the then applicable fixed rate term matures. Our obligations under the Credit Agreement are secured by our accounts receivable and other rights to payment, general intangibles, inventory, equipment and fixtures. We also have a foreign exchange facility with Wells Fargo Bank, N.A. in effect until January31, 2019, and with Bank of America, N.A. in effect until August 15, 2016. On March31, 2016, we were in compliance with all of the financial and other covenants required under the Credit agreement. On September22, 2006, NAIE, our wholly owned subsidiary, entered into a credit facility to provide it with a credit line of up to CHF 1.3million, or approximately $1.3 million, which was the initial maximum aggregate amount that could be outstanding at any one time under the credit facility. This maximum amount is reduced annually by CHF 160,000, or approximately $166,000. On February19, 2007, NAIE amended its credit facility to provide that the maximum aggregate amount that may be outstanding under the facility cannot be reduced below CHF 500,000, or approximately $518,000. As of March31, 2016, there was no outstanding balance under this credit facility. Under its credit facility, NAIE may draw amounts either as current account loan credits to its current or future bank accounts or as fixed loans with a maximum term of 24 months. Current account loans will bear interest at the rate of 5%per annum. Fixed loans will bear interest at a rate determined by the parties based on current market conditions and must be repaid pursuant to a repayment schedule established by the parties at the time of the loan. If a fixed loan is repaid early at NAIE’s election or in connection with the termination of the credit facility, NAIE will be charged a pre-payment penalty equal to 0.1% of the principal amount of the fixed loan or CHF 1,000 (approximately $1,036), whichever is greater. The bank reserves the right to refuse individual requests for an advance under the credit facility, although its exercise of such right will not have the effect of terminating the credit facility as a whole. We did not use our working capital line of credit nor did we have any long-term debt outstanding during the nine months ended March 31, 2016. As of March 31, 2016, we had $10.5 million available under our credit facilities. F. Defined Benefit Pension Plan We sponsor a defined benefit pension plan that provides retirement benefits to employees based generally on years of service and compensation during the last five years before retirement. Effective June 20, 1999, we adopted an amendment to freeze benefit accruals to the participants. We contribute an amount not less than the minimum funding requirements of the Employee Retirement Income Security Act of 1974 nor more than the maximum tax-deductible amount. The components included in the net periodic expense for the three- and nine-month periods ended March31 were as follows (in thousands): Three Months Ended March 31, Nine Months Ended March 31, 6 5 6 5 Interest cost $ 23 $ 21 $ 69 $ 63 Expected return on plan assets ) (8 ) ) ) Net periodic expense $ 13 $ 13 $ 38 $ 38 10 G. Economic Dependency We had substantial net sales to certain customers during the periods shown in the following table. The loss of any of these customers, or a significant decline in sales to these customers, the growth rate of sales to these customers, or in these customers’ ability to make payments when due, could have a material adverse impact on our net sales and net income. Net sales to any one customer representing 10% or more of the respective period’s total private label contract manufacturing net sales were as follows (dollars in thousands): Three Months Ended March 31, Nine Months Ended March 31, Net Sales by Customer % of Total Contract Manufacturing Net Sales by Customer % of Total Contract Manufacturing Net Sales by Customer % of Total Contract Manufacturing Net Sales by Customer % of Total Contract Manufacturing Customer 1 $ 53 % $ 41 % $ 51 % $ 45 % Customer 2 14 11 16 (a) (a) Customer 3 13 22 11 16 $ 80 % $ 74 % $ 78 % $ 61 % (a) Sales were less than 10% of the respective period’s total private label contract manufacturing net sales. We buy certain products, including beta-alanine, from a limited number of raw material suppliers. The loss of any of these suppliers could have a material adverse impact on our net sales and net income. Raw material purchases from any one supplier representing 10% or more of the respective period’s total raw material purchases were as follows (dollars in thousands): Three Months Ended March 31, Nine Months Ended March 31, 6 5 6 5 Raw Material Purchases by Supplier % of Total Raw Material Purchases Raw Material Purchases by Supplier % of Total Raw Material Purchases Raw Material Purchases by Supplier % of Total Raw Material Purchases Raw Material Purchases by Supplier % of Total Raw Material
